In my opinion, the rule laid down in Skinner v. G. N. Ry. Co.129 Minn. 113, 151 N.W. 968, applies to the facts in this case.
Permitting the county engineer to be called for cross-examination under the statute was error, but an examination of the testimony which he gave discloses no prejudice to defendant.
The court erred also in its charge relative to the question of loss of profits in the production of cream. There was no evidence on which the jury could award any damage for such claimed loss. However, my impression is that no prejudicial reversible error resulted.